1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                      DISTRICT OF NEVADA

8                                                ***

9    OMAR RUEDA-DENVERS,                                Case No. 3:13-cv-00309-MMD-WGC
10                                      Petitioner,                    ORDER
            v.
11

12   RENEE BAKER, et al.,
13                                  Respondents.
14

15          Following upon the Court’s prior record supplement order, a notice of manual filing
16   was made. However, the Clerk has made no additional notation reflecting that the actual
17   manual exhibit in fact was received from counsel. That is the procedure that is followed
18   by the Clerk when a manual exhibit in fact is received by the Clerk after the notice is filed.
19   Nor does the Clerk appear to have the manual exhibit. (See ECF Nos. 47–49.) Moreover,
20   the unofficial staff attorney courtesy copy was received but since has been damaged.
21   Counsel therefore will need to take all steps necessary to manually file the original exhibit
22   – in Reno – and to send another identical disc to the staff attorney in Las Vegas.
23          While counsel are going through the filing process again, counsel jointly should
24   confirm that the video on the disc manually filed in the federal record has the same clarity
25   as the state court video exhibit viewed by the jury at trial. Counsel should do so in
26   particular regarding what can be seen during the approximately 2:38 through 2:39 a.m.
27   timestamp interval when the Chevrolet Cobalt was parked beside the victim’s vehicle.
28   ///
1          It therefore is ordered that, within fourteen days of entry of this order, counsel will

2    manually file the exhibit required by ECF No. 47 in the Reno Clerk’s Office.

3          It further is ordered that counsel will send another identical disc to the staff

4    attorneys in Las Vegas.

5          DATED THIS 7th day of December 2018.

6

7                                                     ________________________________
                                                      MIRANDA M. DU
8                                                     UNITED STATES DISTRICT JUDGE

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                  2
